DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 08/25/2021, concerning Application No. 16/474,169. The amendments to the specification, the claims, and the drawings filed on 08/12/2021 are acknowledged. Presently, Claims 2-20 remain pending, with claims 2-15 withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I and Species C (claims 1 and 16-20) in the reply filed on 08/25/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/27/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been 
U.S. Pat. No. 6,443,896 (Detmer) in Para. [024], lines 13-14; and
U.S. Pat. No. 6,530,885 (Entrekin et al.) in Para. [024], lines 15-16.

Drawings
The drawings were received on 08/25/2021. These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
In the currently amended Para. [0062], line 3, “fourth resistance 1065” should be changed to “fifth resistance 1065” to maintain consistent terminology corresponding to the reference number 1065 also mentioned in Para. [0060]; and
In the currently amended Para. [0062], lines 3-4, “fifth resistance 1060” should be changed to “sixth resistance 1060” to maintain consistent terminology corresponding to the reference number 1060 also mentioned in Para. [0060].
Appropriate correction is required.
The use of the term “Philips®”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Claim Objections
Claims 16 and 19-20 are objected to because of the following informalities: 
In the currently amended Claim 16, lines 13-14, the limitation “an interior of the ultrasound probe housing” should be changed to “the interior of the ultrasound probe housing” because “an interior” is previously mentioned in line 11 of Claim 16;
In the currently amended Claim 19, lines 13-14 and 17-18, each of the limitations “an interior of the ultrasound probe housing” should be changed to “the interior of the ultrasound probe housing” because “an interior” is previously mentioned in line 11 of Claim 19; and
In the currently amended Claim 20, lines 13-14 and 17-18, each of the limitations “an interior of the ultrasound probe housing” should be changed to “the interior of the ultrasound probe housing” because “an interior” is previously mentioned in line 11 of Claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, previously cited by the Examiner on 05/27/2021, hereinafter Kates).

Regarding Claim 16, Randall discloses (Figs. 1-4 and 16A) an ultrasound probe (probe 14, probe 14b) (see, e.g., Figs. 1-4 and 16A with the corresponding paragraphs in the disclosure) comprising: 
a transducer assembly (transducer array 20) including an array of transducer elements (see, e.g., Para. [0068] and Para. [0071-0074]); 
an ultrasound probe housing (housing 18) enclosing at least a portion of the transducer assembly (20) (see, e.g., Para. [0068], lines 1-2, “The probe 14 comprises a housing 18 and a transducer array 20 mounted in the housing 18”; also see, e.g., Para. [0070-0072]); 
a cable (cable 147 within cable assembly 149) coupled to the ultrasound probe housing (18) (see, e.g., Fig. 16A and Para. [0192-0195]); 
a connector (second connector 151 within cable assembly 149) coupled to the cable (147) (see, e.g., Para. [0194], lines 6-9, “The cable assembly 149 also includes a second connector 151 electrically and mechanically connected to a second end of the cable 147”), the connector (151) configured to couple the ultrasound probe (14, 14b) to an ultrasound imaging system (ultrasound imaging system 10, base unit 12) (see, e.g., Para. [0194], lines 9-10, “The second connector 151 can mate with a base unit such as the base unit 12”); and 
a fluid ingress detection assembly positioned within the ultrasound probe housing (see, e.g., Para. [0186-0189] and Fig. 3) and comprising: 
a sense circuit (see, e.g., Para. [0187], lines 1-13, “when conducting an immersion test, it is desirable to quickly detect leaks before a substantial amount of liquid incursion in the interior volume 37 can occur. A relatively quick leak check can be facilitated by providing a conductive path from one of the conductors of the circuit boards, preferably "ground" or the reference potential of the circuit boards, to the inner walls of the nosepiece 34, the upper and lower clamshells 30, 32, and/or the battery panel 36, and especially in areas around and along the joints therebetween. Liquid leaking into the interior volume 37 will quickly come into contact with these conductors and provide a current conduction path indicative of a leak, before there is substantial liquid incursion”); and 
a fluid ingress detector configured to change from a first state to a second state responsive to ingress of fluid in an interior (interior volume 37) (see, e.g., Fig. 3, where the interior volume 37 is shown to be within the housing 18 of the probe 14) of the ultrasound probe housing (18) (see, e.g., Para. [0186-0189], where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak, and where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, including the disclosed conductor and/or conductive coating 168 positioned within the housing 18 of the probe 14), wherein the sense circuit is operable to detect the change from the first state to the second state and generate a signal indicative of fluid ingress into an interior (37) of the ultrasound probe housing (18) (see, e.g., Para. [0187], lines 1-13, where the disclosed quick leak check detects the change from ‘no current’ to ‘current’ and generates a signal indicative of a fluid leak), wherein the fluid ingress detector comprises: 
a first portion positioned within the ultrasound probe housing (18) (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include a conductive coating 168 that corresponds to the claimed first portion, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14); and 
a second portion positioned within the ultrasound probe housing (18) (see, e.g., Para. [0186-0189], where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include a conductor that corresponds to the claimed second portion, and where the conductor is disclosed to be positioned between the conductive coating 168 and a reference node or nodes of the first and/or second circuit board assemblies 22, 24, which are all elements shown to be positioned within the housing 18 of the probe 14),
wherein the first and second portions form a circuit when a fluid within the ultrasound probe housing (18) contacts the first and second portions (see, e.g., Para. [0186-0189]).
Randall does not disclose wherein the fluid ingress detector comprises: a first portion specifically comprising a first material; and a second portion specifically comprising a second material different from the first material, wherein the first portion and second portion comprise a galvanic sensor, wherein the first and second portions form a closed circuit when a fluid contacts the first and second portions and the sense circuit is configured to sense at least one of a voltage or a current from the galvanic sensor when the closed circuit is formed.
However, in the same field of endeavor of fluid ingress detectors, Kates discloses (Figs. 1-2 and 10A-10B) a system (sensor system 100) wherein a fluid ingress detector (sensor unit 102, moisture sensor unit 1010) (see, e.g., Figs. 1-2 and 10A, Abstract, and Para. [0096], lines 3-4, “The moisture sensor unit 1010 can be configured as one embodiment of the sensor unit 102”) comprises:
a first portion (first probe 1020) positioned within the fluid ingress detector (102, 1010) (see, e.g., Para. [0096], lines 1-4, “FIG. 10A shows a moisture sensor unit 1010 that includes probes 1020 and 1022 placed at different levels to detect different water levels. The moisture sensor unit 1010 can be configured as one embodiment of the sensor unit 102”) and comprising a first material (see, e.g., Para. [0098], lines 4-7, “first probes 1020… are configured from conductive materials, such as, for example, copper, gold, platinum, carbon, conductive plastic”); and 
a second portion (common probe 1021) positioned within the fluid ingress detector (102, 1010) (see, e.g., Para. [0096], lines 1-14, “FIG. 10A shows a moisture sensor unit 1010 that includes probes 1020 and 1022 placed at different levels to detect different water levels. The moisture sensor unit 1010 can be configured as one embodiment of the sensor unit 102… A common probe (e.g., a ground probe) 1021 also extends from the case”) and comprising a second material different from the first material (see, e.g., Para. [0097], lines 9-11, “the probes 1020 and 1022 are configured from a different material (e.g., a different metal) than the common probe 1021”), wherein the first portion (1020) and second portion (1021) comprise a galvanic sensor (see, e.g., Para. [0097], lines 1-3, “the moisture sensor unit 1010 measures a first galvanic voltage between the first probe 1020 and the common probe 1021”), 
wherein the first (1020) and second portions (1021) form a closed circuit when a fluid contacts the first (1020) and second portions (1021) (see, e.g., Para. [0096], lines 14-16, “The moisture sensor unit 1010 reports a first water level when water completes a circuit between the probe 1020 and the common probe 1021”) and the sense circuit is configured to sense at least one of a voltage or a current from the galvanic sensor when the closed circuit is formed (see, e.g., Para. [0097], lines 1-6, “the moisture sensor unit 1010 measures a first galvanic voltage between the first probe 1020 and the common probe 1021… The presence of a first and/or second galvanic voltage indicates the presence of water”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe of Randall by including that the fluid specifically comprising a first material; and a second portion specifically comprising a second material different from the first material, wherein the first portion and second portion comprise a galvanic sensor, wherein the first and second portions form a closed circuit when a fluid contacts the first and second portions and the sense circuit is configured to sense at least one of a voltage or a current from the galvanic sensor when the closed circuit is formed, as disclosed by Kates. One of ordinary skill in the art would have been motivated to make this modification in order to maintain and protect the desired apparatus/system by properly detecting water and/or moisture leaks in the apparatus/system, as recognized by Kates (see, e.g., Abstract, Para. [0005], and Para. [0096-0098]). 

Regarding Claim 17, Randall modified by Kates discloses the ultrasound probe of Claim 16. Randall does not disclose wherein the first material comprises copper.
However, in the same field of endeavor of fluid ingress detectors, Kates discloses (Figs. 1-2 and 10A-10B) wherein the first material (material of first probe 1020) comprises copper (see, e.g., Para. [0098], lines 4-7, “first probes 1020… are configured from conductive materials, such as, for example, copper”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates by including that the first material comprises copper, as disclosed by Kates. One of ordinary skill in the art would have been motivated to make this modification in order to maintain and protect the desired apparatus/system by properly detecting water and/or moisture leaks in the apparatus/system, as recognized by Kates (see, e.g., Abstract, Para. [0005], and Para. [0096-0098]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, previously cited by the Examiner on 05/27/2021, hereinafter Kates), as applied to Claim 16 above, and further in view of Jiao et al. (US 2017/0082572 A1, previously cited by the Examiner on 05/27/2021, hereinafter Jiao).

	Regarding Claim 18, Randall modified by Kates discloses the ultrasound probe of Claim 16, except wherein the second material comprises aluminum. Kates discloses (Figs. 1-2 and 10A-10B) wherein the first material (material of first probe 1020) is different than the second material (material of common probe 1021) (see, e.g., Para. [0097], lines 9-11, “the probes 1020 and 1022 are configured from a different material (e.g., a different metal) than the common probe 1021”) and wherein the first material (material of first probe 1020) comprises a material that is not aluminum (see, e.g., Para. [0098], lines 4-7, “first probes 1020… are configured from conductive materials, such as, for example, copper, gold, platinum, carbon, conductive plastic”). Kates does not explicitly disclose wherein the second material comprises aluminum.
However, in the same field of endeavor of fluid ingress detectors, Jiao discloses (Fig. 4) a fluid ingress detector (moisture sensor 86) (see, e.g., Fig. 4 and Para. [0034-0035]) comprising a first material (material of electrode/cathode 95) and a second material (material of electrode/anode 97) (see, e.g., Para. [0040], lines 11-12, “the anode and the cathode are made of different materials, e.g. different metals”), wherein the second material comprises aluminum (see, e.g., Para. [0040], lines 12-23, “Materials that can be used for the anode 89 and the cathode 93 of the moisture sensor 85, and the anode 97 and the cathode 95 of the moisture sensor 86, of the invention are found, among other places, in commonly published tables of galvanic series, also known as an electropotential series. Metals that can be used as anodes and cathodes in the practice of the invention include, but are not limited to… titanium, chromium, nickel, molybdenum, iron, copper, lead, tin, aluminum, zinc, magnesium, and alloys thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates by including that the second material comprises aluminum, as disclosed by Jiao. One of ordinary skill in the art would have been motivated to make this modification in order to provide a material that is non-reactive with the materials of the apparatus/system, and to provide a material that is electrically conductive with the other material used in the fluid ingress detector/galvanic sensor when fluid is present, as recognized by Jiao (see, e.g., Para. [0040]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Ooka et al. (US Patent 5,562,406, previously cited by the Examiner on 05/27/2021, hereinafter Ooka).

Regarding Claim 19, Randall discloses (Figs. 1-4 and 16A) an ultrasound probe (probe 14, probe 14b) (see, e.g., Figs. 1-4 and 16A with the corresponding paragraphs in the disclosure) comprising: 
a transducer assembly (transducer array 20) including an array of transducer elements (see, e.g., Para. [0068] and Para. [0071-0074]); 
an ultrasound probe housing (housing 18) enclosing at least a portion of the transducer assembly (20) (see, e.g., Para. [0068], lines 1-2, “The probe 14 comprises a housing 18 and a transducer array 20 mounted in the housing 18”; also see, e.g., Para. [0070-0072]); 
a cable (cable 147 within cable assembly 149) coupled to the ultrasound probe housing (18) (see, e.g., Fig. 16A and Para. [0192-0195]); 
second connector 151 within cable assembly 149) coupled to the cable (147) (see, e.g., Para. [0194], lines 6-9, “The cable assembly 149 also includes a second connector 151 electrically and mechanically connected to a second end of the cable 147”), the connector (151) configured to couple the ultrasound probe (14, 14b) to an ultrasound imaging system (ultrasound imaging system 10, base unit 12) (see, e.g., Para. [0194], lines 9-10, “The second connector 151 can mate with a base unit such as the base unit 12”); and 
a fluid ingress detection assembly positioned within the ultrasound probe housing (see, e.g., Para. [0186-0189] and Fig. 3) and comprising: 
a sense circuit (see, e.g., Para. [0187], lines 1-13, “when conducting an immersion test, it is desirable to quickly detect leaks before a substantial amount of liquid incursion in the interior volume 37 can occur. A relatively quick leak check can be facilitated by providing a conductive path from one of the conductors of the circuit boards, preferably "ground" or the reference potential of the circuit boards, to the inner walls of the nosepiece 34, the upper and lower clamshells 30, 32, and/or the battery panel 36, and especially in areas around and along the joints therebetween. Liquid leaking into the interior volume 37 will quickly come into contact with these conductors and provide a current conduction path indicative of a leak, before there is substantial liquid incursion”); 
a fluid ingress detector configured to change from a first state to a second state responsive to ingress of fluid in an interior (interior volume 37) (see, e.g., Fig. 3, where the interior volume 37 is shown to be within the housing 18 of the probe 14) of the ultrasound probe housing (18) (see, e.g., Para. [0186-0189], where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak, and where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, including the disclosed conductor and/or conductive coating 168 positioned within the housing 18 of the probe 14), wherein the sense circuit is operable to detect the change from the first state to the second state and generate a signal indicative of fluid ingress into an interior (37) of the ultrasound probe housing (18) (see, e.g., Para. [0187], lines 1-13, where the disclosed quick leak check detects the change from ‘no current’ to ‘current’ and generates a signal indicative of a fluid leak); and 
other components positioned within the ultrasound probe housing (18) and electrically coupled to the sense circuit (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include other components electrically coupled to the sense circuit, such as a conductive coating 168 or a conductor/wires, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14), wherein the sense circuit detects a fluid ingress into an interior (37) of the ultrasound probe housing (18) when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0186-0189]).
Randall does not disclose wherein the fluid ingress detection assembly comprises specifically a latch positioned within the ultrasound probe housing and electrically coupled to the sense circuit, wherein the sense circuit triggers the latch to store a state indicating a fluid ingress into an interior of the ultrasound probe housing when the sense circuit detects the change from the first state to the second state. Randall does disclose indicating a fluid ingress when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0187], lines 1-13), but does not disclose that the indication is explicitly a state stored in a latch.
However, in the same field of endeavor of fluid leaking detectors, Ooka discloses (Fig. 11) a system/detection assembly (detection means 501) comprising: 
detector 502) (see, e.g., Fig. 11 and Col. 13, lines 14-16, “the detection means 501 comprises an electromagnetic source 500, a detector 502”); and 
a latch (switch 504) positioned within the system/detection assembly (501) and electrically coupled to the sense circuit (502) (see, e.g., Fig. 11 and Col. 13, lines 14-16, “the detection means 501 comprises an electromagnetic source 500, a detector 502, and a switch 504”), wherein the sense circuit (502) triggers the latch (504) to store a state indicating a fluid ingress into an interior of the system/detection assembly (501) when the sense circuit (502) detects the change from the first state to the second state (see, e.g., Col. 14, lines 11-21, “The switch 504 is coupled to the detector 502 and the switch 504 is responsive to the detector 502. The alarm 508 and drive motor 506 are illustrated as dashed lines because, the alarm 508 and the drive motor 506 are optional devices which may be selected in accordance with the individual user's preferences. The alarm 508 may comprise a aural warning device or a visual indication device for pump operators, maintenance workers, or other industrial workers. The switch 504 may provide a contact closure or a logic value to activate and deactivate the alarm 508” and Fig. 11, where the fluid changes from a first level 510 to a second level 512, and where that change is indicated by the detector, and where the switch 504 is responsive to and triggered by the change indicated by the detector, therefore the state of the switch 504 is mechanically changed to a state that indicates a fluid leak, and it is further disclosed that an alarm 508 is optionally provided that further audibly or visually indicates the change of state of the switch 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe of Randall by including that the fluid ingress detection assembly comprises specifically a latch, wherein the sense circuit triggers the latch to store a state indicating a fluid ingress into an interior when the sense circuit detects the change from the first state to the second state, as disclosed by Ooka. One of ordinary skill in the art would have been see, e.g., Col. 14, lines 11-21).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Johnson et al. (US 2009/0195394 A1, previously cited by the Examiner on 05/27/2021, hereinafter Johnson).

Regarding Claim 20, Randall discloses (Figs. 1-4 and 16A) an ultrasound probe (probe 14, probe 14b) (see, e.g., Figs. 1-4 and 16A with the corresponding paragraphs in the disclosure) comprising: 
a transducer assembly (transducer array 20) including an array of transducer elements (see, e.g., Para. [0068] and Para. [0071-0074]); 
an ultrasound probe housing (housing 18) enclosing at least a portion of the transducer assembly (20) (see, e.g., Para. [0068], lines 1-2, “The probe 14 comprises a housing 18 and a transducer array 20 mounted in the housing 18”; also see, e.g., Para. [0070-0072]); 
a cable (cable 147 within cable assembly 149) coupled to the ultrasound probe housing (18) (see, e.g., Fig. 16A and Para. [0192-0195]); 
a connector (second connector 151 within cable assembly 149) coupled to the cable (147) (see, e.g., Para. [0194], lines 6-9, “The cable assembly 149 also includes a second connector 151 electrically and mechanically connected to a second end of the cable 147”), the connector (151) configured to couple the ultrasound probe (14, 14b) to an ultrasound imaging system (ultrasound imaging system 10, base unit 12) (see, e.g., Para. [0194], lines 9-10, “The second connector 151 can mate with a base unit such as the base unit 12”); and 
a fluid ingress detection assembly positioned within the ultrasound probe housing (see, e.g., Para. [0186-0189] and Fig. 3) and comprising: 
see, e.g., Para. [0187], lines 1-13, “when conducting an immersion test, it is desirable to quickly detect leaks before a substantial amount of liquid incursion in the interior volume 37 can occur. A relatively quick leak check can be facilitated by providing a conductive path from one of the conductors of the circuit boards, preferably "ground" or the reference potential of the circuit boards, to the inner walls of the nosepiece 34, the upper and lower clamshells 30, 32, and/or the battery panel 36, and especially in areas around and along the joints therebetween. Liquid leaking into the interior volume 37 will quickly come into contact with these conductors and provide a current conduction path indicative of a leak, before there is substantial liquid incursion”); 
a fluid ingress detector configured to change from a first state to a second state responsive to ingress of fluid in an interior (interior volume 37) (see, e.g., Fig. 3, where the interior volume 37 is shown to be within the housing 18 of the probe 14) of the ultrasound probe housing (18) (see, e.g., Para. [0186-0189], where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak, and where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, including the disclosed conductor and/or conductive coating 168 positioned within the housing 18 of the probe 14), wherein the sense circuit is operable to detect the change from the first state to the second state and generate a signal indicative of fluid ingress into an interior (37) of the ultrasound probe housing (18) (see, e.g., Para. [0187], lines 1-13, where the disclosed quick leak check detects the change from ‘no current’ to ‘current’ and generates a signal indicative of a fluid leak); and 
other components positioned within the ultrasound probe housing (18) and electrically coupled to the sense circuit (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include other components electrically coupled to the sense circuit, such as a conductive coating 168 or a conductor/wires, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14), wherein the sense circuit detects a fluid ingress into an interior (37) of the ultrasound probe housing (18) when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0186-0189]).
Randall does not disclose wherein the fluid ingress detection assembly comprises specifically a clock positioned within the ultrasound probe housing and electrically coupled to the sense circuit, wherein the sense circuit triggers the clock to store a time of a fluid ingress into an interior of the ultrasound probe housing when the sense circuit detects the change from the first state to the second state. Randall does disclose indicating a fluid ingress when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0187], lines 1-13), but does not disclose that the indication is explicitly a time stored in a clock.
However, in the same field of endeavor of fluid ingress detectors, Johnson discloses (Figs. 4A-4B) a system/detection assembly (abuse detection system 34) comprising:
a sense circuit (liquid detection circuitry 60, liquid detection sensors 38a-38d) (see, e.g., Fig. 4A and Para. [0058], lines 1-5, “The abuse detection system 34 of the presently illustrated embodiment may include liquid detection circuitry 60, a clock 62, a memory device 64, and a communication selection block 66. A plurality of sensors 38 may be electronically coupled to the abuse detection system 34”); and 
a clock (clock 62) positioned within the system/detection assembly (34) and electrically coupled to the sense circuit (60, 38a-38d) (see, e.g., Fig. 4A and Para. [0058], lines 1-5, “The abuse detection system 34 of the presently illustrated embodiment may include liquid detection circuitry 60, a clock 62, a memory device 64, and a communication selection block 66. A plurality of sensors 38 may be electronically coupled to the abuse detection system 34”), wherein the sense circuit (60, 38a-38d) triggers the clock (62) to store a time of a fluid ingress into an interior of the system/detection assembly (34) when the sense circuit (60, 38a-38d) detects the change from the first state to the second state (see, e.g., Para. [0075], lines 3-13, “The method 90 may be initiated upon the detection of liquid ingress via any of the liquid detection sensors 38a-38d of FIG. 4A, as represented by step 92. As discussed above, upon receiving an indication from any of the liquid detection sensors 38a-38d that liquid ingress has occurred, a data record of the liquid abuse event may be generated by the abuse detection system 34 and stored, as indicated by step 94, in the non-volatile storage device 64, for example. The data record may include a timestamp generated from the clock 62 corresponding to when the abuse event occurred”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe of Randall by including that the fluid ingress detection assembly comprises specifically a clock, wherein the sense circuit triggers the clock to store a time of a fluid ingress into an interior when the sense circuit detects the change from the first state to the second state, as disclosed by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to provide accurate information of when fluid ingress is detected, as recognized by Johnson (see, e.g., Para. [0057-0078]).

Response to Arguments
Applicant’s arguments, see Page 1 of Remarks, filed 08/25/2021, with respect to the objections to the drawings and the objections to the specification have been fully considered and are persuasive.  The objections to the drawings and the specification (previously set forth in the Non-Final Rejection 

Applicant's arguments see Pages 2-6 of Remarks, filed 08/25/2021, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Regarding Randall (US 2008/0194961 A1) and Kates (US 2006/0007008 A1), Applicant argues that Randall and Kates, even when combined, do not disclose or suggest "wherein the fluid ingress detector comprises: a first portion positioned within the ultrasound probe housing and comprising a first material; and a second portion positioned within the ultrasound probe housing and comprising a second material different from the first material" and "wherein the first and second portions form a closed circuit when a fluid within the ultrasound probe housing contacts the first and second portions," as recited in the amended independent claim 16 (emphasis added). Specifically, Applicant argues that no disclosure or suggestion of the structural relationship between the ultrasound probe housing, the first portion, the second portion, and the fluid has been identified, and therefore, Randall and Kates fail to disclose or suggest all of the features of claim 16, and dependent claims 17-18 as well.
Examiner disagrees and emphasizes that Randall discloses wherein the fluid ingress detector comprises: a first portion positioned within the ultrasound probe housing, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include a conductive coating 168 that corresponds to the claimed first portion, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14 (see, e.g., Para. [0186-0189] and Fig. 3); and a second portion positioned within the ultrasound probe housing, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include a conductor see, e.g., Para. [0186-0189]). Therefore, Randall discloses a fluid ingress detector with different portions that are positioned within the ultrasound probe housing. Randall does not disclose that the first and second portions comprise first and second materials, respectively, that are different from one another, or wherein the first portion and second portion comprise a galvanic sensor, and wherein the first and second portions form a closed circuit when a fluid contacts the first and second portions and the sense circuit is configured to sense at least one of a voltage or a current from the galvanic sensor when the closed circuit is formed. However, Kates discloses a fluid ingress detector (sensor unit 102, moisture sensor unit 1010) (see, e.g., Figs. 1-2 and 10A, Abstract, and Para. [0096], lines 3-4) that comprises: a first portion (first probe 1020) positioned within the fluid ingress detector (102, 1010) (see, e.g., Para. [0096], lines 1-4) and comprising a first material (see, e.g., Para. [0098], lines 4-7); and a second portion (common probe 1021) positioned within the fluid ingress detector (102, 1010) (see, e.g., Para. [0096], lines 1-14) and comprising a second material different from the first material (see, e.g., Para. [0097], lines 9-11), wherein the first portion (1020) and second portion (1021) comprise a galvanic sensor (see, e.g., Para. [0097], lines 1-3), wherein the first portion (1020) and second portion (1021) comprise a galvanic sensor (see, e.g., Para. [0097], lines 1-3), wherein the first (1020) and second portions (1021) form a closed circuit when a fluid contacts the first (1020) and second portions (1021) (see, e.g., Para. [0096], lines 14-16) and the sense circuit is configured to sense at least one of a voltage or a current from the galvanic sensor when the closed circuit is formed (see, e.g., Para. [0097], lines 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fluid ingress detector of Kates (as described above) in place of the fluid ingress detector of Randall that is positioned within the ultrasound probe housing of see, e.g., Abstract, Para. [0005], and Para. [0096-0098]). Therefore, Randall and Kates in combination disclose each and every feature of amended independent Claim 16.

Regarding Randall and Ooka (US Patent 5,562,406), Applicant argues that Randall and Ooka, even when combined, do not disclose or suggest "a latch positioned within the ultrasound probe housing" and "wherein the sense circuit triggers the latch to store a state indicating a fluid ingress into an interior of the ultrasound probe housing," as recited in the amended independent claim 19 (emphasis added). Specifically, Applicant argues that no disclosure or suggestion of the structural relationship between the ultrasound probe housing, the latch, and the fluid ingress has been identified, and therefore, Randall and Ooka, even when combined, do not disclose or suggest all of the features of amended independent claim 19.
Examiner disagrees and emphasizes that Randall discloses the fluid ingress detection assembly positioned within the ultrasound probe housing (see, e.g., Para. [0186-0189] and Fig. 3) and comprising other components positioned within the ultrasound probe housing and electrically coupled to the sense circuit (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include other components electrically coupled to the sense circuit, such as a conductive coating 168 or a conductor/wires, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14), wherein the sense circuit detects a fluid ingress into an interior of the ultrasound probe housing when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0186-0189]). Randall discloses indicating a fluid ingress when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0187], lines 1-13) by utilizing other components detection means 501) comprising: a sense circuit (detector 502) (see, e.g., Fig. 11 and Col. 13, lines 14-16); and a latch (switch 504) positioned within the system/detection assembly (501) and electrically coupled to the sense circuit (502) (see, e.g., Fig. 11 and Col. 13, lines 14-16), wherein the sense circuit (502) triggers the latch (504) to store a state indicating a fluid ingress into an interior of the system/detection assembly (501) when the sense circuit (502) detects the change from the first state to the second state (see, e.g., Col. 14, lines 11-21 and Fig. 11, where the fluid changes from a first level 510 to a second level 512, and where that change is indicated by the detector, and where the switch 504 is responsive to and triggered by the change indicated by the detector, therefore the state of the switch 504 is mechanically changed to a state that indicates a fluid leak, and it is further disclosed that an alarm 508 is optionally provided that further audibly or visually indicates the change of state of the switch 504). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the latch/switch of Ooka (as described above) within the fluid ingress detection assembly of Randall that is positioned within the ultrasound probe housing of Randall in order to provide a visual indicator of when fluid ingress is detected, as recognized by Ooka (see, e.g., Col. 14, lines 11-21). Therefore, Randall and Ooka in combination disclose each and every feature of amended independent Claim 19.

Regarding Randall and Johnson (US 2009/0195394 A1), Applicant argues that Randall and Johnson, even when combined, do not disclose or suggest "a clock positioned within the ultrasound probe housing" and "wherein the sense circuit triggers the clock to store a time of a fluid ingress into an interior of the ultrasound probe housing," as recited the amended independent claim 20 (emphasis added). Specifically, Applicant argues that no disclosure or suggestion of the structural relationship 
Examiner disagrees and emphasizes that Randall discloses a fluid ingress detection assembly positioned within the ultrasound probe housing (see, e.g., Para. [0186-0189] and Fig. 3) and comprising other components positioned within the ultrasound probe housing and electrically coupled to the sense circuit (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include other components electrically coupled to the sense circuit, such as a conductive coating 168 or a conductor/wires, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14), wherein the sense circuit detects a fluid ingress into an interior of the ultrasound probe housing when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0186-0189]). Randall discloses indicating a fluid ingress when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0187], lines 1-13) by utilizing other components positioned within the housing of the probe, but does not disclose that the other component is specifically a clock or that the indication is explicitly a time stored in a clock. However, Johnson discloses a system/detection assembly (abuse detection system 34) comprising: a sense circuit (liquid detection circuitry 60, liquid detection sensors 38a-38d) (see, e.g., Fig. 4A and Para. [0058], lines 1-5); and a clock (clock 62) positioned within the system/detection assembly (34) and electrically coupled to the sense circuit (60, 38a-38d) (see, e.g., Fig. 4A and Para. [0058], lines 1-5), wherein the sense circuit (60, 38a-38d) triggers the clock (62) to store a time of a fluid ingress into an interior of the system/detection assembly (34) when the sense circuit (60, 38a-38d) detects the change from the first state to the second state (see, e.g., Para. [0075], lines 3-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the clock of Johnson (as see, e.g., Para. [0057-0078]). Therefore, Randall and Johnson in combination disclose each and every feature of amended independent Claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793